                                                                                                                              Case 2:21-cv-01069-GMN-DJA Document 12
                                                                                                                                                                  11 Filed 08/16/21
                                                                                                                                                                           08/13/21 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada State No. 14124
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         4    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         5
                                                                                                                              Attorneys for Defendant
                                                                                                                         6    LendingClub Corp.
                                                                                                                         7                          IN THE UNITED STATES DISTRICT COURT
                                                                                                                         8                                FOR THE DISTRICT OF NEVADA
                                                                                                                         9    Christine Piccolo;                          CASE NO. 2:21-cv-01069-GMN-DJA
                                                                                                                         10                         Plaintiff,
                                                                                                                                                                          STIPULATION AND ORDER TO
                                                                                                                         11   v.                                          EXTEND TIME FOR DEFENDANT
                                                                                                                                                                          LENDINGCLUB CORP. TO RESPOND
                                                                                                                         12   Experian Information Solutions, Inc.;       TO PLAINTIFF’S COMPLAINT
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              Wells Fargo Bank, N.A.; LendingClub
                                                                                                                         13   Corp.; and First Savings Bank.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                          (First Request)
                                                                                                                         14                         Defendant.
                                                                                                                         15
                                                                                                                                     Plaintiff Christine Piccolo (“Plaintiff”) and Defendant LendingClub Corp.
                                                                                                                         16
                                                                                                                              (“LendingClub”)1 stipulate and agree that LendingClub has up to and including
                                                                                                                         17
                                                                                                                              September 5, 2021 to respond to Plaintiff’s Complaint (ECF No. 1), to provide
                                                                                                                         18
                                                                                                                              additional time to investigate Plaintiff’s allegations and for LendingClub to prepare a
                                                                                                                         19
                                                                                                                              response.
                                                                                                                         20
                                                                                                                              ///
                                                                                                                         21
                                                                                                                              ///
                                                                                                                         22
                                                                                                                              ///
                                                                                                                         23
                                                                                                                              ///
                                                                                                                         24
                                                                                                                              ///
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1 By filing this Stipulation, LendingClub is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #41752088 v1
                                                                                                                              Case 2:21-cv-01069-GMN-DJA Document 12
                                                                                                                                                                  11 Filed 08/16/21
                                                                                                                                                                           08/13/21 Page 2 of 2



                                                                                                                         1           This is the first request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3           Dated this 13th day of August, 2021.
                                                                                                                         4    BALLARD SPAHR LLP                             KIND LAW
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                         By: /s/ Michael Kind
                                                                                                                              Joel E. Tasca, Esq.                           Michael Kind, Esq.
                                                                                                                         7    Nevada Bar No. 14124                          Nevada Bar No. 13903
                                                                                                                              1980 Festival Plaza Drive, Suite 900          8860 South Maryland Parkway, Suite 106
                                                                                                                         8    Las Vegas, Nevada 89135                       Las Vegas, Nevada 89123
                                                                                                                         9    Attorneys for Defendant
                                                                                                                              LendingClub Corp.                             Attorneys for Plaintiff Christine Piccolo
                                                                                                                         10

                                                                                                                         11

                                                                                                                         12                                           ORDER
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                      IT IS SO ORDERED:
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                         16
                                                                                                                                                                                   August 16, 2021
                                                                                                                                                                      DATED:
                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMWEST #41752088 v1
